                Case 1:18-cv-09380-MKV-KNF Document 67 Filed 04/29/20 Page 1 of 3




                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                         JORGE M. MARQUEZ
Corporation Counsel                              100 CHURCH STREET                                            Senior Counsel
                                                 NEW YORK, NY 10007                                    Phone: (212) 356-2336
                                                                                                         Fax: (212) 356-3558
                                                                                               Email: jmarquez@law.nyc.gov



                                                                      April 28, 2020



        VIA E.C.F.
        Honorable Mary Kay Vyskocil                               USDC SDNY
        United States District Judge                              DOCUMENT
        United States District Court                              ELECTRONICALLY FILED
        Southern District of New York                             DOC #:
        500 Pearl Street                                          DATE FILED: 4/29/2020
        New York, New York 10007

                 RE:   Vardell Hughes v. City of New York, et al.,
                       18 Civ. 9380 (MKV) (KNF) (SDNY)

        Your Honor:

                         I am a Senior Counsel in the Special Federal Litigation Division of the New York
        City Law Department and the attorney representing defendants City of New York, Lieutenant
        Carlos Fabara, Police Officer Stephen Malvagna, and Police Officer John Campanella in the
        above referenced action. For the reasons set forth below, the parties submit this joint request to:
        (1) extend the current discovery deadline from May 22, 2020, to August 20, 2020; and (2)
        adjourn the post-discovery conference scheduled for June 9, 2020, to September 7, 2020. This is
        the parties’ first joint application to extend the discovery deadline and the fifth request to extend
        the discovery deadline overall. (See E.C.F. No. 58.) The Court granted the four previous
        extension requests.

                        As an initial matter, the parties note that on April 21, 2020, the deposition of the
        complaining witness, Gamaliel Arroyo, was held remotely and via video conference. Thus, a
        material issue that occupied a portion of the Court’s attention has been resolved. (See e.g., E.C.F.
        Nos. 46, 61, 63, 64.) Notwithstanding the parties’ attempts to move this case forward,
        Defendants note that they have been unable to follow-up on several document requests reflected
        in the Plaintiff’s prior extension request given the current ongoing pandemic. (E.C.F. No. 58.)
        Specifically, Plaintiff has requested color photographs of Plaintiff’s mug shot during arrest
        processing, as well as information related to the destruction of electronically stored evidence –
      Case 1:18-cv-09380-MKV-KNF Document 67 Filed 04/29/20 Page 2 of 3



namely, 911 calls, recordings of police radio transmissions, and various photographs taken by
Officer Malvagna – in connection with Plaintiff’s arrest. These items constitute the outstanding
matters in discovery.

                As the Court is already aware, the country is currently grappling with the COVID-
19, or coronavirus, pandemic. On March 7, 2020, Governor Andrew Cuomo declared that New
York is in a state of emergency because of the rapidly developing pandemic situation. On March
13, 2020, Mayor Bill de Blasio followed suit, and declared New York City to be in a state of
emergency as well. That same day, the United States District Court for the Southern District of
New York (“Southern District”) issued Standing Order 20 MISC 154, which encouraged
individual judges to conduct court proceedings by phone and video conferencing where
practicable. Also, on March 13, 2020, the Southern District issued Standing Order 20 MISC
0153, which suspended and tolled service of process requirements and deadlines in pro se
matters. On March 16, 2020, the Southern District issued a Revised Standing Order further
limiting access to courthouses. On March 20, 2020, Governor Andrew Cuomo, issued Executive
Order No. 202.8, which, inter alia, prohibited all non-essential employees from going into the
workplace.

                In light of pronouncements from government and judicial officials, associated
policies, expert recommendations, and the further spread of COVID-19, the New York City Law
Department, along with the majority of employers in New York City and State, has advised that
individuals should work from home as much as is practicable to ensure compliance with public
policy directives, and to protect individuals from further community spread of the virus. Of
course, working from home creates a number of challenges that directly impact litigation,
including, inter alia, our ability to review case files that are in the office and contain documents
that may not be available in electronic form, as well as our office’s ability to procure new
documents and meet with clients.

               Consequently, Defendants inform the Court that the Defendants’ ability to
provide Plaintiff with a date certain of the Defendants’ response to these requests cannot be
made at this juncture given the current uncertainty surrounding the resumption of the New York
Police Department’s (“N.Y.P.D.’s”) normal operations. Nevertheless, Defendants anticipate that
they will be able to provide clarity in the coming weeks once the N.Y.P.D.’s operations begin to
normalize.

              The parties, therefore, respectfully request that the Court: (1) extend the current
discovery deadline from May 22, 2020, to August 20, 2020; and (2) adjourn the post-discovery
conference scheduled for June 9, 2020, to September 7, 2020.

                                                     Respectfully submitted,

                                                     Jorge M. Marquez /s/
                                                     Senior Counsel
                                                     Special Federal Litigation Division

                                                 2
      Case 1:18-cv-09380-MKV-KNF Document 67 Filed 04/29/20 Page 3 of 3



cc:   VIA E.C.F.
      Cyrus Joubin
      Email: cyrus.joubin@gmail.com



        It is hereby ORDERED that the current discovery deadline is extended
        by a period of sixty (60) days until July 21, 2020 without prejudice to
        any further request for an extension. The post-discovery status
        conference scheduled for June 9, 2020 is adjourned sine die. The
        parties are instructed to file a joint status report on discovery no later
        than July 1, 2020 that should include a statement as to whether
        additional time is required and the basis for such a request.
        SO ORDERED.


                4/29/2020




                                                3
